DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CZPV2019-513 filed August 7, 2019 as required by 37 CFR 1.55.
Claim Status
Claims Filing Date
August 8, 2022
Amended
1, 2, 10
Cancelled
3, 4, 6, 8, 11, 13, 15
Pending
1, 2, 5, 7, 9, 10, 12, 14, 16-20
Under Examination
1, 2, 5, 7, 9, 10, 12, 14, 16-20


	The applicant argues support for the claim 1 and 10 amendments on pg. 1 line 28 through pg. 2 line 16, pg. 3 lines 5-12, and pg. 5 lines 23-25 (Remarks pg. 6 para. 3).
Response to Arguments
Jirkova in view of Deva and Boswell
Applicant’s claim amendments, see claim 1 step (f) and claim 10 step (h), filed August 8, 2022, with respect to the rejection of claims 1, 2, 5, 7, 9, 10, 12, 14, and 16-20 under Jirkova in view of Deva and Boswell have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
New Grounds
In light of claim amendment upon further consideration, new grounds of rejection is made in view of Jirkova, Ishimori, and Boswell and in view of Ishimori, Jirkova, and Boswell.
Applicant's arguments filed August 8, 2022 with respect to the rejection over Jirkova, Ishimori, and Boswell have been fully considered but they are not persuasive.
The applicant argues Boswell teaches cooling post-welded material, whereas the claimed invention treats pre-welded spots (Remarks pg. 7 para. 3).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Jirkova in view of Ishimori and Boswell teaches locally cooling then press hardening (Jirkova [0004], [0005]; Ishimori [0012], [0050]) where locally cooling uses nozzles configured to direct cooling fluid onto a substrate and an exhaust passage coaxial with the nozzle to remove spend cooling fluid so that the spent cooling fluid does not interact with other parts of the substrate which would lead to undesirable gas flows and/or heating around other parts of the substrate (Boswell 3:12-17, 6:30-31, 7:1-2, 8:25-32, 10:9-25, 11:9-14, Figs. 1, 3). Further, Boswell is analogous art because it is reasonably pertinent to the localized cooling problem faced by applicant, Jirkova, and Ishimori (applicant’s specification 2:2-9, 3:1-13; Jirkova [0004], [0005]; Ishimori [0012]). Therefore, Boswell is proper for use in an obviousness rejection under 35 U.S.C. 103. MPEP 2141.01(a).
Evidence that the cooling process of Boswell cannot be applied to the pre-welding cooling of Jirkova and Ishimori has not been presented.
Claim Objections
Claims 1, 9, 10, and 16 are objected to because of the following informalities:  
Claim 1 step (e) line 3, claim 9 line 2, claim 10 steps (f) and (g) line 1, claim 16 line 2 “the tool” is more accurately written as “the drawing tool”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 9, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 “product with spots for welding” and step (f) line 1 “welding…at the spots for welding” renders the claim indefinite. The preamble requires a product that has spots for welding, indicating that the spots are to be welded, but have not yet been welded. However, step (f) recites a welding process. It is unclear if the method produces a product that has or has not been welded yet. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring a product that has been welded as recited in step (f).
Claims 2, 5, 7, 9, and 17-19 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Claims 1, 2, 5, 9, 10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being obvious over Jirkova (US 2015/0375286) in view of Ishimori (JP 4795486 machine translation) and Boswell (GB 2532024).
Regarding claim 1, Jirkova teaches a method of manufacturing steel parts of sheet metal by hot deep drawing characterized by heating the semi-finished product, cooling in locations and then completing the forming process(i.e. a method for producing steel sheet semi-finished products) (Abstract) by heating a steel sheet metal blank in a furnace to an austenite temperature (step (a)) ([0004]) with an example using a 22MnB5 steel (austenitized steels, including 22MnB5, inherently have Mf and Ar3 temperatures) ([0005]), locally cooling for approximately 1 second where nozzles (i.e. a plurality of nozzles) blow a pressurized mixture of air and water (i.e. cooling medium) onto selected locations of the sheet metal blank (step (b) locally cooling wherein the spots for welding are cooled via plurality of nozzles applying a cooling medium to the spots for welding for 1 to 10 seconds) ([0004], [0005]) then transferring the semi-finished sheet metal blank to a deep-drawing tool that is hardened in the tool and removed from the tool when the now formed part reaches a pre-established temperature (step (e)) ([0005]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Jirkova teaches locally cooling a blank from the austenitizing temperature to a second temperature to create an area of increased flow stress ([0004]), but is silent to the second temperature being the martensite finish temperature. 
Ishimori teaches a forming method of forming a structure including tempered martensite ([0001]) including rapidly cooling a predetermined portion of the steel sheet surface and reheating to form a tempered martensite structure ([0012], [0050]) where rapidly cooling goes from the heated austenite temperature to equal to or lower than a martensite start temperature, Ms point, which is the martensite transformation starting point, and generated a high hardness martensite structure ([0040]). The martensite finish temperature, Mf point, is the temperature at which the structure finishes forming martensite (i.e. 100% martensite formation). It is lower than the martensite start temperature. 
It would have been obvious to one of ordinary skill in the art in the process of Jirkova to locally (i.e. rapidly) cool to a temperature equal to or lower than a start temperature of martensite formation, Ms point, because subsequent heating and press hardening causes the structure to become a tempered martensite structure with a hardness lower than that of the martensite structure (Ishimori [0040]), securing workability that allows for machining and/or the strength of a welded joint (Ishimori [0041]) because the tempered martensite structure avoids problems in machining and problems in welding of insufficient joint strength (Ishimori [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Jirkova teaches locally cooling ([0004], [0005]), but is silent to guiding the cooling medium away from the cooled spots via  a plurality of shrouds that are concentric to the plurality of nozzles (step (c)).
Boswell teaches an apparatus for cooling (1:5-8) so that the heat removal is targeted at a sub-region of a substrate (3:19-29, 10:27-32, 11:1-7) using a nozzle configured to direct cooling fluid onto a substrate and an exhaust passage coaxial with the nozzle to remove spent cooling fluid (3:12-17, 6:30-31, 7:1-2, 8:25-32, 10:9-25, 11:9-14, Figs. 1, 3) (step (c)).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Jirkova to form the local cooling using a cooling nozzle as taught by Boswell because the concentration of heat about a localized area alters/modifies the material properties (Boswell 2:6-8), where cooling in a desired location, area, or pattern (Boswell 6:30-31) effects properties such as the levels of residual stress and/or distortion and microstructural modification (Boswell 1:27-32, 2:1-4) and removing the cooling fluid ensures spent fluid does not interact with other parts of the substrate which could lead to undesirable gas flows and/or heating around other parts of the substrate (Boswell 3:19-29). Boswell is reasonably pertinent to the localized cooling (Boswell 3:19-29, 10:27-32, 11:1-7) problem faced by applicant (specification 2:2-9, 3:1-13) and Jirkova ([0004], [0005]) such that it is analogous art. MPEP 2141.01(a)(I).
The prior art teaches a process (i.e. heating to form austenite, local cooling to increase flow stress, and transferring; Jirkova [0004], [0005]; cooling to Ms or lower, welding at the locally cooled tempered martensite Ishimori [0012], [0040], [0041], [0050]; guiding the cooling medium away from cooled spots Boswell 3:12-17, 6:30-31, 7:1-2, 8:25-32, 10:9-25, 11:9-14, Figs. 1, 3) that is substantially similar to that claimed. After heating and local cooling (Jirkova [0004], [0005]; Ishimori [0012], [0040], [0041], [0050]; Boswell 3:19-29, 10:27-32, 11:1-7) the steel sheet includes heated areas and locally cooled areas such that a temperature difference exists. As a result of this temperature difference diffusion necessarily occurs where heat from the heated areas flows to the locally cooled areas, resulting in an increase in temperature in the cooled spots (i.e. a third temperature, step (d)). 
Jirkova is silent to annealing the cooled spots with residual heat from uncooled sections of the second semi-finished product, wherein the residual heat causes temperature in the cooled spots to rise to a third temperature that is below the Ar3 temperature of the sheet blank and at which a hardening structure of the steel blank becomes tempered.
Ishimori teaches a forming method of forming a structure including tempered martensite ([0001]) including rapidly cooling a predetermined portion of a steel sheet surface then reheating to the Ms point or higher (i.e. a temperature below the Ar3 temperature) to perform recuperation and tempering ([0040]) where the temperature of the partially quenched portion rises due to heat transfer from a portion that is not quenched in the partially quenched step and maintained ([0046]).
It would have been obvious to one of ordinary skill in the art for the cooled spots to have a temperature increase to higher than the Ms point so that the structure becomes tempered martensite having a hardness lower than that of martensite (Ishimori [0040]) such that it has the required hardness for machinability and welding (Ishimori [0041]). Further, due to heat transfer from a portion that is not quenched due to the temperature difference between the partially quenched and the not quenched regions, where the heat difference necessarily results in a temperature gradient that causes heat to move from the hot areas to the cold areas. 
Jirkova is silent to welding the semi-finished product to another product at the spots for welding.
Ishimori teaches a forming method of forming a structure including tempered martensite ([0001]) including rapidly cooling a predetermined portion of a steel sheet surface, reheating, then simultaneously forming and rapidly cooling to form a tempered martensite structure in the predetermined portion such that it is to be welded because it secures the strength of the welded joint ([0012], [0040], [0041], [0050]).
It would have been obvious to one of ordinary skill in the art in the process of Jirkova to weld at the locally cooled spots with the tempered martensite structure because tempered martensite has a lower hardness than martensite and has adequate weld strength so that the strength required as a product is maintained (Ishimori [0012], [0041], [0050]).
Regarding claim 2, Jirkova teaches heating a blank of sheet metal in a furnace to 950 °C then local cooling ([0004], [0005]). After heating and local cooling the steel sheet includes heated areas and locally cooled areas such that a temperature difference exists. As a result of this temperature difference diffusion necessarily occurs where heat from the heated areas (i.e. austenitized areas) flows to the locally cooled areas, resulting in an increase in temperature in the cooled spots (i.e. energy supplied for heating and austenitizing is used in part for tempering hardened spots in locations of future welds).
Regarding claim 5, Jirkova teaches local cooling with a pressurized mixture of air and water ([0005]).
Regarding claim 9, Jirkova teaches transferring the blank from the furnace into the tool, where local cooling occurs during the transfer and the transfer takes approximately 5 to 10 seconds (i.e. cooling and annealing do not occur in the tool) ([0005]).
Regarding claim 10,  Jirkova teaches a method of manufacturing steel parts of sheet metal by hot deep drawing characterized by heating the semi-finished product, cooling in locations and then completing the forming process ( i.e. a method for producing steel sheet semi-finished products) (Abstract) by heating a steel sheet metal blank in a furnace to an austenite temperature (step (a)) ([0004]) with an example using a 22MnB5 steel (austenitized steels, including 22MnB5, inherently have Mf and Ar3 temperatures; [0005]), locally cooling for approximately 1 second where nozzles (i.e. a plurality of nozzles) blow a pressurized mixture of air and water (i.e. cooling medium) onto selected locations of the sheet metal blank (step (b) locally cooling wherein the spots for welding are cooled via plurality of nozzles applying a cooling medium to the spots for welding for 1 to 10 seconds) ([0004], [0005]) and transferring the semi-finished sheet metal blank (step (e)) to a deep-drawing tool (step (f)) that is hardened in the tool (i.e. martensite is a hardening type microstructure, [0003]) and removed from the tool when the now formed part reaches a pre-established temperature (step (g)), where the entire transfer, including local cooling, takes approximately 10 seconds (i.e. the time after local cooling is no more than 9 seconds) ([0005]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Jirkova teaches locally cooling a blank from the austenitizing temperature to a second temperature to create an area of increased flow stress ([0004]), but is silent to the second temperature. 
Jirkova teaches locally cooling a blank from the austenitizing temperature to a second temperature to create an area of increased flow stress ([0004]), but is silent to the second temperature being the martensite finish temperature. 
Ishimori teaches a forming method of forming a structure including tempered martensite ([0001]) including rapidly cooling a predetermined portion of the steel sheet surface and reheating to form a tempered martensite structure ([0012], [0050]) where rapidly cooling goes from the heated austenite temperature to equal to or lower than a martensite start temperature, Ms point, which is the martensite transformation starting point, and generated a high hardness martensite structure ([0040]). The martensite finish temperature, Mf point, is the temperature at which the structure finishes forming martensite (i.e. 100% martensite formation). It is lower than the martensite start temperature. 
It would have been obvious to one of ordinary skill in the art in the process of Jirkova to locally (i.e. rapidly) cool to a temperature equal to or lower than a start temperature of martensite formation, Ms point, because subsequent heating and press hardening causes the structure to become a tempered martensite structure with a hardness lower than that of the martensite structure (Ishimori [0040]), securing workability that allows for machining and/or the strength of a welded joint (Ishimori [0041]) because the tempered martensite structure avoids problems in machining and problems in welding of insufficient joint strength (Ishimori [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Jirkova teaches locally cooling ([0004], [0005]), but is silent to guiding the cooling medium away from the cooled spots via  a plurality of shrouds that are concentric to the plurality of nozzles (step (c)).
Boswell teaches an apparatus for cooling (1:5-8) using a nozzle configured to directed cooling fluid onto a substrate and an exhaust passage coaxial with the nozzle to remove spent cooling fluid (3:12-17, 6:30-31, 7:1-2, 8:25-32, 10:9-25, 11:9-14, Figs. 1, 3) so that the heat removal is targeted at a sub-region of a substrate (3:19-29, 10:27-32, 11:1-7) (i.e. step (c)).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Jirkova to form the local cooling using a cooling nozzle as taught by Boswell because the concentration of heat about a localized area alters/modifies the material properties (Boswell 2:6-8), where cooling in a desired location, area, or pattern (Boswell 6:30-31) effects properties such as the levels of residual stress and/or distortion and microstructural modification (Boswell 1:27-32, 2:1-4) and removing the cooling fluid ensures spent fluid does not interact with other parts of the substrate which could lead to undesirable gas flows and/or heating around other parts of the substrate (Boswell 3:19-29).
Jirkova is silent to annealing the cooled spots with residual heat from uncooled sections of the second semi-finished product, wherein the residual heat causes temperature in the cooled spots to rise to a third temperature that is below the Ar3 temperature of the sheet blank and at which a hardening structure of the steel blank becomes tempered.
Ishimori teaches a forming method of forming a structure including tempered martensite ([0001]) including rapidly cooling a predetermined portion of a steel sheet surface then reheating to the Ms point or higher (i.e. a temperature below the Ar3 temperature) to perform recuperation and tempering ([0040]) where the temperature of the partially quenched portion rises due to heat transfer from a portion that is not quenched in the partially quenched step and maintained ([0046]).
It would have been obvious to one of ordinary skill in the art for the cooled spots to have a temperature increase to higher than the Ms point so that the structure becomes tempered martensite having a hardness lower than that of martensite (Ishimori [0040]) such that it has the required hardness for machinability and welding (Ishimori [0041]). Further, due to heat transfer from a portion that is not quenched due to the temperature difference between the partially quenched and the not quenched regions, where the heat difference necessarily results in a temperature gradient that causes heat to move from the hot areas to the cold areas. 
Jirkova is silent to welding the semi-finished product to another product at the spots for welding.
Ishimori teaches a forming method of forming a structure including tempered martensite ([0001]) including rapidly cooling a predetermined portion of a steel sheet surface, reheating, then simultaneously forming and rapidly cooling to form a tempered martensite structure in the predetermined portion such that it is to be welded because it secures the strength of the welded joint ([0012], [0040], [0041], [0050]).
It would have been obvious to one of ordinary skill in the art in the process of Jirkova to weld at the locally cooled spots with the tempered martensite structure because tempered martensite has a lower hardness than martensite and has adequate weld strength so that the strength required as a product is maintained (Ishimori [0012], [0041], [0050]).
Regarding claim 12, Jirkova teaches local cooling with a pressurized mixture of air and water ([0005]).
Regarding claim 16, Jirkova teaches transferring the blank from the furnace into the tool, where local cooling occurs during the transfer and the transfer takes approximately 5 to 10 seconds (i.e. cooling and annealing do not occur in the tool) ([0005]).
Regarding claim 17, Jirkova in view of Ishimori teaches heating to form austenite and local cooling to increase flow stress (Jirkova [0004], [0005]), where deep drawing is carried out above the austenite temperature (i.e. the uncooled sections comprise a temperature above martensite and bainite formation temperatures) (Jirkova [0003]) and rapidly cooling a predetermined portion of a steel sheet surface then reheating to the Ms point or higher (i.e. a temperature below the Ar3 temperature) performs recuperation and tempering (Ishimori [0040]) where the temperature of the partially quenched portion rises due to heat transfer from a portion that is not quenched in the partially quenched step and maintained (Ishimori [0046]).
Regarding claim 18, Jirkova teaches cooling with nozzles ([0005]), but is silent to the nozzles being on both faces of the first semi-finished product.
Ishimori teaches a forming method of forming a structure including tempered martensite ([0001]) including rapidly cooling a predetermined portion of a steel sheet surface ([0012], [0040], [0050]) using an upper cooling body in contact with the upper surface of the steel sheet and a lower cooling body in contact with the lower surface of the steel sheet ([0013], [0019]).
It would have been obvious to one of ordinary skill in the art in the process of Jirkova to cool with nozzles on both an upper surface and a lower surface of the steel sheet (i.e. on both faces of the semi-finished product) because it allows for cooling medium to be applied to the front and backs surfaces of the region to be cooled (Ishimori [0019]), which improves the cooling of the localized spots by removing energy from both sides of the heated blank at the same time.
Regarding claim 19, Jirkova teaches removing the blank from the furnace and transferring to a cool, where transferring takes approximately 10 seconds, cooling takes approximately 1 second, and transferring includes local cooling (i.e. the time after local cooling is 9 seconds or less) ([0005]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 20, Jirkova teaches cooling with nozzles ([0005]), but is silent to the nozzles being on both faces of the first semi-finished product.
Ishimori teaches a forming method of forming a structure including tempered martensite ([0001]) including rapidly cooling a predetermined portion of a steel sheet surface ([0012], [0040], [0050]) using an upper cooling body in contact with the upper surface of the steel sheet and a lower cooling body in contact with the lower surface of the steel sheet ([0013], [0019]).
It would have been obvious to one of ordinary skill in the art in the process of Jirkova to cool with nozzles on both an upper surface and a lower surface of the steel sheet (i.e. on both faces of the semi-finished product) because it allows for cooling medium to be applied to the front and backs surfaces of the region to be cooled (Ishimori [0019]), which improves the cooling of the localized spots by removing energy from both sides of the heated blank at the same time.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jirkova (US 2015/0375286) in view of Ishimori (JP 4795486 machine translation) and Boswell (GB 2532024) as applied to claim 1 above, and further in view of Reinartz (US 2019/0032164).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jirkova (US 2015/0375286) in view of Ishimori (JP 4795486 machine translation) and Boswell (GB 2532024) as applied to claim 10 above, and further in view of Reinartz (US 2019/0032164).
Regarding claims 7 and 14, Jirkova in view of Ishimori and Boswell is silent to said cooling of step (b) being derived from a plurality of nozzles in handling grippers. 
Reinartz discloses a method and device for heat treatment of a steel component directed specifically at individual zones of the component (Abstract) using a cooling device with a blowing nozzle integrated into a gripper device that moves the steel from a furnace ([0035]). 
It would have been obvious to one having ordinary skill in the art to utilize the combination of gripper with nozzle as taught by Reinartz in combination with the plurality of nozzles used for cooling a semi-finished steel sheet as disclosed by Jirkova to minimize the production time taken between the heating, cooling, and the drawing steps because by combining the nozzles with grippers, one having ordinary skill in the art would be able to increase production by moving the blank and locally cooling the blank simultaneously thereby decreasing the overall time taken. 
Claims 1, 2, 5, 9, 10, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimori (JP 4795486 machine translation) in view of Jirkova (US 2015/0375286) and Boswell (GB 2532024).
Regarding claim 1, Ishimori teaches a press forming method ([0001], [0012], [0050]) of uniformly heating a steel sheet to a temperature equal to or higher than the A1 transformation point to an austenite single phase structure (i.e. step (a)) ([0025], [0040], [0042]), rapidly cooling in a partial quenching step to a temperature equal to or lower than a start temperature of martensitic transformation (Ms point) using an upper cooling body above the steel sheet and a lower cooling body below the steel sheet by ejecting refrigerant into a gap between the steel sheet and upper or lower cooling body then sucking and discharging the ejected refrigerant from a refrigerant suction port (i.e. step (b)) ([0013], [0018], [0019], [0028], [0032], [0040], [0043]-[0045]), reheating a predetermined portion that is a part of a forming surface of the steel sheet in a heat recovery step to a the Ms point or higher such that tempering is performed where the temperature of the partially quenched portion rises due to heat transfer from a portion that is not quenched to the partially quenched portion (i.e. step (d)) ([0040], [0046]), then forming and rapidly cooling the steel sheet simultaneously (i.e. step (e)) ([0048], [0049]), so that a portion that is to be welded can be a structure including tempered martensite (i.e. step (f)) ([0035], [0041]).
Ishimori teaches reheating the predetermined portion (i.e. locally, rapidly cooled spots) to the Ms point or higher (i.e. overlaps with a temperature range that is below the Ar3 temperature) ([0040], [0046]). After uniformly heating and locally cooling in a partial quenching step at predetermined locations (Ishimori [0012], [0025], [0040], [0042], [0050]) the steel sheet includes heated areas and locally cooled areas such that a temperature difference exists. As a result of this temperature difference diffusion necessarily occurs where heat from the heated areas flows to the locally cooled areas, resulting in an increase in temperature in the cooled spots (i.e. annealing the cooled spots with residual heat from the uncooled sections of the second semi-finished product).
Ishimori teaches rapidly cooling by an upper cooling body and a lower cooling body (i.e. a plurality of nozzles applying a cooling medium) that eject refrigerant then sucking and discharging the ejected refrigerant from a refrigerant suction port ([0013], [0018], [0019], [0028], [0032], [0040], [0043]-[0045]). 
Ishimori is silent to applying a cooling medium to the spots for 1 to 10 seconds.
Jirkova teaches a method of manufacturing steel parts of sheet by hot deep drawing ([0002]) including heating a steel sheet to an austenite temperature then locally cooling for approximately 1 second ([0004], [0005]). 
It would have been obvious to one of ordinary skill in the art in the process of Ishimori for the rapidly cooling step to take place for approximately 1 second because this time is sufficient to locally cool the desired locations to create areas with higher flow stress leading to the creation of the desired profile of deformation properties (Jirkova [0005]).
Ishimori is silent to the refrigerant suction port being a shroud that is concentric to the nozzle.
Boswell teaches an apparatus for cooling (1:5-8) so that the heat removal is targeted as a sub-region of a substrate (3:19-29, 10:27-32, 11:1-7) using a nozzle configured to direct cooling fluid onto a substrate and an exhaust passage coaxial with the nozzle to remove spent cooling fluid (3:12-17, 6:30-31, 7:1-2, 8:25-32, 10:9-25, 11:9-14, Figs. 1, 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Ishimori  to form the local cooling using a cooling nozzle as taught by Boswell because the concentration of heat about a localized area alters/modifies the material properties (Boswell 2:6-8), where cooling in a desired location, area, or pattern (Boswell 6:30-31) effects properties such as the levels of residual stress and/or distortion and microstructural modification (Boswell 1:27-32, 2:1-4) and removing the cooling fluid ensures spent fluid does not interact with other parts of the substrate which could lead to undesirable gas flows and/or heating around other parts of the substrate (Boswell 3:19-29). Boswell is reasonably pertinent to the localized cooling (Boswell 3:19-29, 10:27-32, 11:1-7) problem faced by applicant (specification 2:2-9, 3:1-13) and Ishimori ([0012], [0050]) such that it is analogous art. MPEP 2141.01(a)(I).
Regarding claim 2, Ishimori teaches uniformly heating a steel sheet to a temperature equal to or higher than the A1 transformation point to an austenite single phase structure such as from 850°C or more to 1000°C or less ([0025], [0040], [0042]).
Ishimori teaches reheating the predetermined portion (i.e. locally, rapidly cooled spots) to the Ms point or higher (i.e. overlaps with a temperature range that is below the Ar3 temperature) ([0040], [0046]). After uniformly heating and locally cooling in a partial quenching step at predetermined locations (Ishimori [0012], [0025], [0040], [0042], [0050]) the steel sheet includes heated areas (i.e. energy supplied for heating and austenitizing) and locally cooled areas such that a temperature difference exists. As a result of this temperature difference diffusion necessarily occurs where heat from the heated areas (i.e. energy supplies for heating and austenitizing) flows to the locally cooled areas, resulting in an increase in temperature in the cooled spots (i.e. annealing the cooled spots with residual heat from the uncooled sections of the second semi-finished product).
Regarding claim 5, Ishimori teaches cooling with a refrigerant that is water ([0032]).
Regarding claim 9, Ishimori teaches rapid cooling stage 11, heat recovery stage 12, and forming and quenching stage 13 ([0024], Fig. 1).
Regarding claim 10, Ishimori teaches a press forming method ([0001], [0012], [0050]) of uniformly heating a steel sheet to a temperature equal to or higher than the A1 transformation point to an austenite single phase structure such as more than 850°C to less than 1000°C (i.e. step (a)) ([0025], [0040], [0042]), rapidly cooling in a partial quenching step to a temperature equal to or lower than a start temperature of martensitic transformation (Ms point) using an upper cooling body above the steel sheet and a lower cooling body below the steel sheet by ejecting refrigerant into a gap between the steel sheet and upper or lower cooling body then sucking and discharging the ejected refrigerant from a refrigerant suction port (i.e. step (b)) ([0013], [0018], [0019], [0028], [0032], [0040], [0043]-[0045]), reheating a predetermined portion that is a part of a forming surface of the steel sheet in a heat recovery step to a the Ms point or higher such that tempering is performed where the temperature of the partially quenched portion rises due to heat transfer from a portion that is not quenched to the partially quenched portion (i.e. step (d)) ([0040], [0046]) by holding the steel sheet on the recovery heat stage ([0058]), then forming and rapidly cooling the steel sheet simultaneously (i.e. step e) ([0048], [0049]), so that a portion that is to be welded can be a structure including tempered martensite (i.e. step (f)) ([0035], [0041]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ishimori teaches reheating the predetermined portion (i.e. locally, rapidly cooled spots) to the Ms point or higher (i.e. overlaps with a temperature range that is below the Ar3 temperature) ([0040], [0046]). After uniformly heating and locally cooling in a partial quenching step at predetermined locations (Ishimori [0012], [0025], [0040], [0042], [0050]) the steel sheet includes heated areas and locally cooled areas such that a temperature difference exists. As a result of this temperature difference diffusion necessarily occurs where heat from the heated areas flows to the locally cooled areas, resulting in an increase in temperature in the cooled spots (i.e. annealing the cooled spots with residual heat from the uncooled sections of the second semi-finished product).
Ishimori teaches rapidly cooling by an upper cooling body and a lower cooling body (i.e. a plurality of nozzles applying a cooling medium) that eject refrigerant then sucking and discharging the ejected refrigerant from a refrigerant suction port ([0013], [0018], [0019], [0028], [0032], [0040], [0043]-[0045]). 
Ishimori is silent to applying a cooling medium to the spots for 1 to 10 seconds.
Jirkova teaches a method of manufacturing steel parts of sheet by hot deep drawing ([0002]) including heating a steel sheet to an austenite temperature then locally cooling for approximately 1 second ([0004], [0005]). 
It would have been obvious to one of ordinary skill in the art in the process of Ishimori for the rapidly cooling step to take place for approximately 1 second because this time is sufficient to locally cool the desired locations to create areas with higher flow stress leading to the creation of the desired profile of deformation properties (Jirkova [0005]).
Ishimori is silent to the refrigerant suction port being a shroud that is concentric to the nozzle (i.e. step c).
Boswell teaches an apparatus for cooling (1:5-8) so that the heat removal is targeted as a sub-region of a substrate (3:19-29, 10:27-32, 11:1-7) using a nozzle configured to direct cooling fluid onto a substrate and an exhaust passage coaxial with the nozzle to remove spent cooling fluid (3:12-17, 6:30-31, 7:1-2, 8:25-32, 10:9-25, 11:9-14, Figs. 1, 3).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Ishimori  to form the local cooling using a cooling nozzle as taught by Boswell because the concentration of heat about a localized area alters/modifies the material properties (Boswell 2:6-8), where cooling in a desired location, area, or pattern (Boswell 6:30-31) effects properties such as the levels of residual stress and/or distortion and microstructural modification (Boswell 1:27-32, 2:1-4) and removing the cooling fluid ensures spent fluid does not interact with other parts of the substrate which could lead to undesirable gas flows and/or heating around other parts of the substrate (Boswell 3:19-29). Boswell is reasonably pertinent to the localized cooling (Boswell 3:19-29, 10:27-32, 11:1-7) problem faced by applicant (specification 2:2-9, 3:1-13) and Ishimori ([0012], [0050]) such that it is analogous art. MPEP 2141.01(a)(I).
Ishimori is silent to annealing the cooled spots with residual heat over a period of 5 to 10 seconds.
Jirkova teaches a method of manufacturing steel parts of sheet by hot deep drawing ([0002]) including transferring the sheet metal blank after local cooling to the deep-drawing tool in approximately 10 seconds (i.e. annealing the cooled spots with residual heat from uncooled sections over a period of 5 to 10 seconds).
It would have been obvious to one of ordinary skill in the art in the process of Ishimori for the reheating step to take place for approximately 10 seconds because this amount of time still allows for formation of the desired hardening-type microstructure to form upon pressing and quenching (Jirkova [0005]). 
Regarding claim 12, Ishimori teaches cooling with a refrigerant that is water ([0032]).
Regarding claim 16, Ishimori teaches rapid cooling stage 11, heat recovery stage 12, and forming and quenching stage 13 ([0024], Fig. 1).
Regarding claim 17, Ishimori teaches the temperature of the partially quenched portion rises to equal to or higher than the Ms point due to heat transfer from a portion that is not quenched to the partially quenched portion ([0046]) by holding the steel sheet on the recovery heat stage ([0058]).
Regarding claim 18, Ishimori teaches rapidly cooling using an upper cooling body above the steel sheet and a lower cooling body below the steel sheet ([0013], [0018], [0019], [0028], [0032], [0040], [0043]-[0045]).
Regarding claim 19, Ishimori teaches rapid cooling stage 11, heat recovery stage 12, and forming and quenching stage 13 ([0024], Fig. 1).
Ishimori is silent to annealing the cooled spots with residual heat over a period of 5 to 10 seconds.
Jirkova teaches a method of manufacturing steel parts of sheet by hot deep drawing ([0002]) including transferring the sheet metal blank after local cooling to the deep-drawing tool in approximately 10 seconds (i.e. annealing the cooled spots with residual heat from uncooled sections over a period of 5 to 10 seconds).
It would have been obvious to one of ordinary skill in the art in the process of Ishimori for the reheating step to take place for approximately 10 seconds because this amount of time still allows for formation of the desired hardening-type microstructure to form upon pressing and quenching (Jirkova [0005]). 
Regarding claim 20, Ishimori teaches rapidly cooling using an upper cooling body above the steel sheet and a lower cooling body below the steel sheet ([0013], [0018], [0019], [0028], [0032], [0040], [0043]-[0045]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimori (JP 4795486 machine translation) in view of Jirkova (US 2015/0375286) and Boswell (GB 2532024) as applied to claim 1 above, and further in view of Reinartz (US 2019/0032164).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimori (JP 4795486 machine translation) in view of Jirkova (US 2015/0375286) and Boswell (GB 2532024) as applied to claim 10 above, and further in view of Reinartz (US 2019/0032164).
Regarding claims 7 and 14, Ishimori in view of Jirkova and Boswell is silent to said cooling of step (b) being derived from a plurality of nozzles in handling grippers. 
Reinartz discloses a method and device for heat treatment of a steel component directed specifically at individual zones of the component (Abstract) using a cooling device with a blowing nozzle integrated into a gripper device that moves the steel from a furnace ([0035]). 
It would have been obvious to one having ordinary skill in the art to utilize the combination of gripper with nozzle as taught by Reinartz in combination with the plurality of nozzles used for cooling a semi-finished steel sheet as disclosed by Ishimori to minimize the production time taken between the heating, cooling, and the drawing steps because by combining the nozzles with grippers, one having ordinary skill in the art would be able to increase production by moving the blank and locally cooling the blank simultaneously thereby decreasing the overall time taken. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735